PER CURIAM
I
El condominio Marbella del Caribe, Torre Oeste, ubi-cado en Isla Verde, Carolina, es un edificio multipisos or-ganizado según la Ley de Propiedad Horizontal, Ley Núm. 104 de 25 de julio de 1958, según enmendada, 31 L.P.R.A. see. 1291 et seq.
En septiembre de 1989, dicho condominio sufrió daños considerables debido al paso del huracán Hugo. Con el pro-pósito de reclamar por los daños a su aseguradora, la Junta de Directores del condominio solicitó varias cotiza-*929ciones para la adquisición de equipos y reparación de la propiedad afectada. Atales efectos, el entonces administra-dor del condominio, Sr. Darwin Cancel, requirió de José Garriga, Hijo, Inc. (en adelante Garriga) un estimado de precios de unos extractores para el sótano y la azotea ne-cesarios para sustituir los averiados. El 21 de noviembre de 1989, Francisco Tirado, vendedor de Garriga, ofreció al señor Cancel una cotización ascendente a treinta y un mil dólares ($31,000) por el costo y la instalación de los extrac-tores que serían instalados en el sótano y en la azotea del edificio.
La Junta de Directores incluyó dicha cotización a su re-clamación (comprendía también otros conceptos) a su ase-guradora, la cual luego de ciertas negociaciones acordó que pagaría una cantidad menor de la totalmente reclamada. Esa decisión obligó a la Junta de Directores a limitar las reparaciones, ya que la indemnización no era suficiente para cubrir la totalidad de las obras previstas. La Junta de Directores desistió de su intención de reparar los extracto-res de la azotea, pues éstos no se habían utilizado por va-rios años, transmitían mucho ruido a los apartamentos de las personas próximas, su rendimiento era muy bajo y gas-taban mucha electricidad. Como resultado, instruyó al se-ñor Cancel para que contratara con Garriga únicamente las obras necesarias para reparar los daños ocurridos en el sótano, cuyos extractores eran imprescindibles para ex-traer los gases producidos por los automóviles que transi-tan en el estacionamiento. El 8 de junio de 1990, éste envió una carta al señor Tirado, vendedor de Garriga, para infor-marle esa decisión y limitar el trabajo de los extractores del sótano. Garriga realizó esa obra, cuyo costo ascendió a dieciséis mil novecientos dólares ($16,900).
Luego de instalado dicho equipo y contrario a lo acor-dado, un grupo de empleados de Garriga se presentó al condominio Marbella del Caribe a instalar los extractores de la azotea. El señor Cancel no les permitió la entrega y prohibió que los instalaran en la azotea porque esa obra no *930se había acordado. Tras comunicarse con las oficinas de Garriga, los empleados se retiraron del condominio.
Transcurrió el tiempo y las partes no se comunicaron para resolver el problema. El señor Cancel cesó sus funcio-nes como administrador del condominio Marbella del Ca-ribe y fue sustituido por el Sr. César Arroyo. Con posterio-ridad al cambio de administración, nuevamente otros empleados de Garriga acudieron al condominio para insta-lar los extractores de la azotea, gestión que ya había sido impedida por el señor Cancel. Por desconocer la situación relacionada a ese asunto, el señor Arroyo permitió la en-trada de los empleados y su instalación de los equipos. Ga-rriga inició gestiones para el cobro de dicho equipo y servi-cio valorado en diecinueve mil dólares ($19,000).
El condominio Marbella del Caribe se negó a pagar y requirió que removiera los extractores, cuya instalación no había sido autorizada ni aceptada por la Junta de Directores. Infructuosamente las partes sostuvieron varias conversaciones con miras a resolver el problema extrajudi-cialmente, lo cual culminó con una demanda instada por Garriga el 30 de abril de 1992. Luego de los trámites de rigor, previa celebración de vista en su fondo, el Tribunal de Primera Instancia (Hon. Lydia E. Couvertier, Juez) dictó una sentencia, en la cual desestimó la demanda y condenó a Garriga a pagar tres mil dólares ($3,000) por honorarios de abogado, más las costas. Garriga apeló ante el Tribunal de Circuito de Apelaciones para plantear como error la determinación del Tribunal de Primera Instancia de que el trabajo contratado se refería sólo a los extracto-res del sótano, y al no aplicar la doctrina de enriqueci-miento injusto. Previa oposición, el Tribunal de Circuito de Apelaciones (Hons. Rivera de Martínez, Rodríguez García y Martínez Torres, Jueces) emitió la sentencia y revocó. En esencia, dicho foro determinó que el condominio Marbella del Caribe ratificó el acto de su administrador al no devol-ver y mantener los extractores y se benefició. Concluyó que se había configurado un enriquecimiento injusto. Remitió el caso al tribunal de instancia para que determinara el *931monto de responsabilidad del Condominio Marbella del Caribe. Inconforme, el condominio Marbella del Caribe acudió ante nos.(1)
Mediante Resolución de 30 de mayo de 1997, ordenamos al recurrido Garriga a que mostrara causa por la cual no debíamos expedir y revocar la sentencia del Tribunal de Circuito de Apelaciones y, en su lugar, confirmar la del Tribunal de Primera Instancia. Transcurrido el término para ello, con el beneficio de una exposición narrativa de la prueba y sin que la recurrida haya comparecido, resol-vemos.
r — H HH
El planteamiento central del condominio Marbella del Caribe consiste en que el Tribunal de Circuito de Apelacio-nes erró al aplicar la doctrina de enriquecimiento injusto y resolver que el Consejo de Titulares se aprovechó de un equipo cuya adquisición no autorizó. Tiene razón.
Los hechos ante nos revelan que el condominio Marbella del Caribe, a través de su Administrador, el señor Cancel, le dejó saber claramente al señor Tirado, empleado de Ga-rriga, que la Junta de Directores del condominio sólo había aprobado la instalación de los extractores en el sótano, no en la azotea, pues carecía del presupuesto necesario. Para confirmar esa orden de instalación limitada, el señor Ti-rado solicitó al señor Cancel una carta en la cual reafir-mara la adquisición e instalación de dicho equipo. Así lo hizo el señor Cancel el 8 de junio de 1990. Aunque la carta no especifica que sea a la instalación de los extractores del sótano a lo que se le dio el visto bueno, entendemos que no era necesario ya que el señor Cancel le había aclarado an-*932teriormente esa información al señor Tirado por medio de sus conversaciones.
Dos (2) hechos avalan esa determinación. La primera vez que Garriga intentó instalar los extractores de la azotea, se lo impidieron. Se comunicaron con sus oficinas y le explicaron la situación. Posteriormente, Garriga no se comunicó de ninguna forma para tratar de solucionar la situación. Transcurrió el tiempo y coincidentalmente, luego de que se sustituyera al administrador del condominio, es que Garriga vuelve a intentar y logra instalar los extractores. Se probó que en esa ocasión el señor Arroyo, nuevo administrador, desconocía la situación con Garriga. La actitud de Garriga fue de mala fe, pues se aprovechó del desconocimiento del nuevo administrador, quien ignoraba lo que había ocurrido.(2)
Cabe advertir, que el propio Tribunal de Circuito reco-noció en su sentencia que se había demostrado que la ex-presión “darle el visto bueno”, en la carta el señor Cancel al señor Tirado, se refería exclusivamente al trabajo cotizado para los extractores del sótano.
Así limitado fue que se contrató y quedaron manifestadas las voluntades de ambas partes.(3) La intención *933fue clara: instalar los extractores en el sótano a cambio de determinada cantidad de dinero. Esa voluntad de las par-tes se puede deducir de las negociaciones, específicamente de las comunicaciones entre el señor Cancel, administra-dor del condominio Marbella del Caribe, y el señor Tirado, empleado de Garriga, quien casualmente no fue presentado como testigo por Garriga. La intención de la parte deman-dada fue confirmada por la carta que le envió al señor Tirado. ¿Qué más podía exigírsele al condominio Marbella del Caribe luego de que la primera vez se le niega a Ga-rriga el permiso para instalar los extractores de la azotea y así se lo comunican por teléfono?
r-H f — i i — I
El Tribunal de Circuito de Apelaciones aplicó la doctrina de enriquecimiento injusto fundamentado en que la Junta de Directores del condominio Marbella del Caribe no devol-vió los extractores de la azotea ni solicitó su remoción, y que aparentemente se beneficiaban de su uso y disfrute.
La doctrina del enriquecimiento injusto es un principio general del derecho, fundado en la equidad que informa todo el ordenamiento jurídico, cuando la ley no ha previsto una situación en la que se produce un desplazamiento patrimonial que no encuentra una explicación razonable en el ordenamiento vigente. E.L.A. v. Soto Santiago, 131 D.P.R. 304 (1992); Ortiz Andújar v. E.L.A., 122 D.P.R. 817 (1988). Para que se configure un enriquecimiento injusto tienen que cumplirse los requisitos siguientes: (1) la existencia de un enriquecimiento; (2) un empobrecimiento correlativo; (3) la conexión entre el empobre-*934cimiento y el enriquecimiento; (4) la falta de causa que justifique el enriquecimiento, (5) la inexistencia de un precepto legal que excluya la aplicación del enriquecimiento sin causa. v. Soto Santiago, supra; Ortiz Andújar v. E.L.A., supra.
Con vista a dichos requisitos, en apariencia podría afirmarse que Garriga ha sufrido cierto empobrecimiento al no recibir el pago por el equipo de extractores en el techo, de los cuales supuestamente(4) se está beneficiando el condominio Marbella del Caribe, sin haberles pagado. No obstante, nos parece que esa situación la provocó Garriga a sabiendas y con toda intención, pues conocía que el condominio Marbella del Caribe no los quería y aún así, obstinadamente, insistió en instalarlos. (5)
En resumen, entre Garriga y condominio Marbella del Caribe existió un contrato; no aplica la doctrina del enri-quecimiento injusto. Garriga puede remover su equipo de la azotea del condominio Marbella del Caribe bajo su pro-pia responsabilidad.
Se expedirá el auto, revocará la Sentencia del Tribunal de Circuito de Apelaciones de 29 de mayo de 1996 y se reinstalará la del Tribunal de Primera Instancia.

Se dictará la correspondiente sentencia.

El Juez Presidente Señor Andréu García y el Juez Aso-ciado Señor Hernández Denton disintieron sin opinión escrita.

 Como único error discute:
“Erró el Tribunal de Circuito de Apelaciones al determinar aplicar la doctrina de enriquecimiento injusto en el caso de marras y resolver que el Consejo de Titulares codemandado se aprovechó de un equipo cuya adquisición no autorizó.” Petición de certiorari, pág. 6.


 Esas determinaciones están ampliamente sostenidas por la prueba según la exposición narrativa. No intervendremos con la apreciación de la prueba en ausencia de pasión, prejuicio, parcialidad o error manifiesto. El foro de instancia apreció y adjudicó credibilidad al dirimir las distintas versiones. Monllor v. Soc. de Gananciales, 138 D.P.R. 600 (1995); Levy v. Aut. Edif. Públicos, 135 D.P.R. 382 (1994); Pérez v. Col. Cirujanos Dentistas de P.R., 131 D.P.R. 545 (1992).


 Para que exista un contrato tienen que concurrir tres (3) requisitos: (1) el consentimiento de los contratantes, (2) el objeto cierto que sea materia del contrato, y (3) la causa de la obligación que se establezca. Col. Int’l Sek P.R., Inc. v. Escribá, 135 D.P.R. 647, 664 (1994), citando el Art. 1213 del Código Civil, 31 L.P.R.A. see. 3391. El consentimiento se manifiesta por el concurso de la oferta y la aceptación sobre la cosa y la causa que ha de constituir el contrato. González v. Alicea, Dir. Soc. Asist. Legal, 132 D.P.R. 638 (1993); Ramírez v. Club Cala de Palmas, 123 D.P.R. 339 (1989); Vila & Hnos., Inc. v. Owens Ill. de P.R., 117 D.P.R. 825 (1986); Prods. Tommy Muñiz v. COPAN, 113 D.P.R. 517 (1982).
En nuestra jurisdicción rige la teoría de la subjetividad en la interpretación de los contratos. Conforme a esta teoría, debe prestarse una particular atención a la voluntad de las partes que hay que aceptar y cumplir. Ramírez, Segal & Látimer v. *933Rojo Rigual, 123 D.P.R. 161 (1989); Coop. La Sagrada Familia v. Castillo, 107 D.P.R. 405 (1978); Merle v. West Bend Co., 97 D.P.R. 403 (1969).
La determinación de la verdadera intención de las partes debe fundamentarse en actos coetáneos o posteriores al contrato, así como en actos anteriores o en la total conducta de los contratantes. Marina Ind., Inc. v. Brown Boveri Corp., 114 D.P.R. 64 (1983).


 Decimos “supuestamente”, pues la prueba fue a los efectos de que el condo-minio Marbella del Caribe desistió de instalarlos por el alto consumo de energía eléctrica que implica su uso y que su operación era deficiente debido a algunas alte-raciones realizadas al edificio.


 En Ortiz Andújar v. E.L.A., 122 D.P.R. 817 (1988), indicamos que la figura del enriquecimiento injusto no la podrá invocar el gestor de mala fe.